979 So. 2d 1272 (2008)
STATE of Louisiana
v.
Derrick S. JONES.
No. 2007-KO-0790.
Supreme Court of Louisiana.
April 25, 2008.
PER CURIAM.
Granted. The judgment of the court of appeal affirming defendant's convictions and sentences is vacated and this case is remanded for further proceedings.
The court of appeal shall order the voir dire testimony of juror Phyllis Benton Calloway transcribed for the record. In the event the transcript reveals significant discrepancies in her responses during voir dire examination and those she gave at the hearing on defendant's motion for a new trial with respect to whether she had been the victim of domestic abuse and disclosed that information in the course of jury selection, the court of appeal shall appoint counsel for defendant and order the case rebriefed. See La.C.Cr.P. art. 851(4)(providing grounds for a new trial when "[t]he defendant has discovered, since the verdict or judgment of guilty, a prejudicial error or defect in the proceedings that, notwithstanding the exercise of reasonable diligence by the defendant, was not discovered before trial."); cf. La.C.Cr.P. art. 775 (providing grounds for a mistrial when "[f]alse statements of a juror on voir dire prevent a fair trial.").
If no error still appears in the denial of the motion for a new trial, the court of appeal shall reissue an order affirming defendant's convictions and sentences without appointment of counsel and rebriefing.